                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JACKSON NATIONAL LIFE
INSURANCE COMPANY,

         Plaintiffs,
v.                                                       Case No: 8:18-cv-1401-23AAS

SUN COAST TRUST COMPANY,
INC., et al.,

      Defendants.
______________________________________/

                                         ORDER

         Jackson National Life Insurance Company (Jackson) moves to dismiss Eloy

Aguirre’s counterclaim and requests an order of interpleader, to deposit funds into

the court’s registry, and for attorney’s fees and costs. (Docs. 24, 25).

I.       BACKGROUND1

         This action seeks to determine the beneficiary of a single premium deferred

annuity, policy number 0032722400, issued by Jackson to Nikki G. Heisler on

September 7, 1990.       (Doc. 15, ¶¶ 6–7).    Originally, Ms. Heisler designated her

husband, Kenneth W. Heisler, as the sole beneficiary of the policy proceeds. (Doc. 15,

¶ 10).

         To change beneficiaries, the policy requires:

               While this Policy is in force, the Owner may change the
               Beneficiary, unless otherwise provided by endorsement.
               This may be done by filing at the Home Office of the


1 The factual background is presented as it is alleged in Mr. Aguirre’s counterclaim.
(Doc. 15).
             Company an acceptable written request. Such change will
             be subject to any existing assignment of this Policy and will
             take effect on the date the notice was signed. Any proceeds
             paid before a change of Beneficiary is recorded will not be
             subject to the change.

(Doc. 15-1, p. 3). After Mr. Heisler passed away, Ms. Heisler provided Jackson with

an annuity service request form designating her grandson Christopher K. Kallimanis

and her son Christ J. Kallimanis as revocable beneficiaries under the policy. (Doc.

15, ¶ 13).

       On June 21, 2012, Ms. Heisler sent Jackson a notarized annuity service

request form designating Mr. Aguirre as the sole irrevocable beneficiary of the policy

proceeds.2 (Doc. 15-2). The irrevocable beneficiary designation states:

             [T]he named irrevocable beneficiary obtains a vested
             interest in this Contract and must sign (along with the
             Owner) for any future changes to, surrender of,
             withdrawals from, or transfer of this annuity Contract as
             requested by the Owner, including a change of the named
             irrevocable beneficiary.

(Doc. 1-5). On June 28, 2012, Jackson sent a letter to Ms. Heisler acknowledging

receipt of Ms. Heisler’s annuity service request form. (Doc. 15-3). On July 13, 2012,

Jackson sent another letter to Ms. Heisler advising her that Mr. Aguirre’s signature

was required on the form. (Doc. 15-4). Mr. Aguirre executed and returned the form

to Jackson. (Doc. 15, ¶ 35).



2
 According to Mr. Aguirre’s counterclaim, Ms. Heisler and Mr. Aguirre were in a
romantic relationship from 2007 until Ms. Heisler’s death in 2018. (Doc. 15, ¶¶ 16,
20). Mr. Aguirre was also Ms. Heisler’s primary caregiver. (Id. at ¶ 22). The nature
of their relationship, however, is not relevant to the issues in these motions.
                                            2
       On November 2, 2012, Ms. Heisler sent Jackson another annuity service

request form, but this time designated the Nikki Heisler Living Trust as the sole

beneficiary of the policy, with Sun Coast Trust Company, Inc. (Sun Coast) as trustee.

(Doc. 1-4). On November 5, 2012, Jackson contacted Ms. Heisler to inform her Mr.

Aguirre’s signature was needed to make this change because he was the sole

irrevocable beneficiary of the policy. (Doc. 15, ¶ 40).

       On November 6, 2012, Ms. Heisler’s financial advisor, Hendrickson &

Hendrickson, Inc. n/k/a The Hendrickson Advisory Group, Inc. (Hendrickson), sent

Jackson a letter stating Ms. Heisler’s signature on the June 21, 2012 annuity service

request form designating Mr. Aguirre as the sole irrevocable beneficiary of the policy

was a forgery. (Doc. 1-5). Hendrickson instructed Jackson to change the beneficiary

of the policy to the living trust and transfer $20,000.00 payments monthly to Ms.

Heisler’s checking account. (Id.).     On November 19, 2012, Ms. Heisler allegedly

signed an affidavit attesting she had not “written nor authorized” designating Mr.

Aguirre as the sole irrevocable beneficiary of the policy, and that her signature on the

June 21, 2012 annuity service request form was a forgery. (Doc. 1-6). Mr. Aguirre

asserts Ms. Heisler’s November 19, 2012 affidavit was itself a forgery. (Doc. 15, ¶

42).

       After receiving Hendrickson’s written notice of a forgery, and Ms. Heisler’s

forgery affidavit, Jackson changed the policy beneficiary from Mr. Aguirre to Ms.

Heisler’s living trust and disbursed $20,000.00 to her checking account. (Id. at ¶¶

44, 46). The living trust remained the sole beneficiary of the policy until Ms. Heisler
                                          3
passed away nearly five years later, on January 5, 2018. Mr. Aguirre alleges he was

never notified about any of the communications between Hendrickson and Jackson

regarding the change in beneficiaries or the forgery allegations. (Id. ¶ 50). He also

alleges Jackson never contacted him about the forgery allegations or any challenge

to Ms. Heisler designating him the irrevocable beneficiary of the policy. (Id. ¶ 51).

       The policy provides:

              Upon receipt of due proof of the death of the Annuitant
              prior to the Maturity Date, the Company will pay to the
              Beneficiary, no later than two months after receipt of such
              proof, the Death Benefit Proceeds.

(Doc. 15-1, p. 3). After Ms. Heisler’s January 2018 death, Mr. Aguirre contacted

Jackson and requested payment of the policy proceeds to him as sole irrevocable

beneficiary. (Doc. 15, ¶ 63).

       On June 11, 2018, Jackson filed a complaint for interpleader against Mr.

Aguirre and trustee Sun Coast for the court to resolve the competing claims for the

policy proceeds. (Doc. 1). Sun Coast and Mr. Aguirre filed competing cross-claims

(Docs. 8, 18), and Mr. Aguirre filed a counterclaim against Jackson (Doc. 15, pp. 6–

17). Mr. Aguirre’s counterclaim alleges causes of action against Jackson for breach

of contract, tortious interference with an expectancy, and breach of fiduciary duty.

(Id. at pp. 6–18).

       Jackson seeks dismissal of Mr. Aguirre’s counterclaim on three grounds. (Doc.

24). First, Jackson contends Mr. Aguirre’s claim for damages related to Jackson’s

November 2012 disbursement of $20,000.00 in policy funds to Ms. Heisler’s checking

                                          4
account is barred by Florida law. (Id. at pp. 4–6). Next, Jackson argues Mr. Aguirre’s

counterclaim is subject to dismissal because the claims overlap with the claims in

Jackson’s interpleader complaint. (Id. at pp. 6–8). Finally, Jackson argues Mr.

Aguirre’s causes of action in its counterclaim are improperly pleaded. (Id. at pp. 8–

15). Mr. Aguirre opposes the motion. (Doc. 32).

        Jackson also moves for an order of interpleader to direct the subject policy

proceeds be deposited into the court’s registry, dismiss Jackson from this action, and

award attorney’s fees and costs incurred in filing this action. (Doc. 25). Mr. Aguirre

agrees the policy proceeds should be deposited into the court’s registry, but opposes

Jackson’s dismissal from this action and an award of attorney’s fees and costs. (Doc.

33).

II.     ANAYLSIS

        The court will address Jackson’s motion for order of interpleader (Doc. 25) and

Jackson’s motion to dismiss Mr. Aguirre’s counterclaim (Doc. 24), respectively.

        A.    Motion for Order of Interpleader

        Jackson seeks an order of interpleader discharging Jackson from this action,

granting leave to deposit the policy proceeds into the court’s registry, and awarding

attorney’s fees and costs. (Doc. 25, pp. 9–10). In response, Mr. Aguirre contends

Jackson is not entitled to interpleader relief because it is not a disinterested

stakeholder and Jackson did not timely bring this interpleader action. (Doc. 31, pp.

3–6).   Mr. Aguirre also argues Jackson’s attorney’s fees and costs arose in the


                                           5
ordinary course of business, so its request for fees and costs should be denied. (Id. at

pp. 6–8).

             1.     Legal Standard

      Under Rule 22 of the Federal Rules of Civil Procedure, “[p]ersons with claims

that may expose a plaintiff to double or multiple liability may be joined as defendants

and required to interplead.” Interpleader “allows a stakeholder to bring an action

joining two or more adverse claimants to a single fund.” John Alden Life Ins. Co. v.

Vanlandingham, No. 5:04-CV-538-OC-10GRJ, 2006 WL 1529047, *4 (M.D. Fla. May

30, 2006) (citing In re Mandalay Shores Coop. Housing Ass’n, Inc., 21 F.3d 380, 383

(11th Cir. 1994) (“Interpleader is the means by which an innocent stakeholder, who

typically claims no interest in an asset and does not know the asset’s rightful owner,

avoids multiple liability by asking the court to determine the asset’s rightful owner.”).

      There are two stages to an interpleader action. “In the first stage, the Court

determines whether the plaintiff has satisfied the requirements for interpleader. In

the second stage, the Court determines the rights and interests of the claimants to

the disputed property.” N.Y. Life Ins. Co. v. Snyder, No. 5:11-CV-618-Oc-34TBS, 2012

WL 1600157, *1 (M.D. Fla. Feb. 7, 2012) (internal citations omitted). “[T]he burden

is on the party seeking interpleader to demonstrate that he is entitled to it,” or, “that

he has been or may be subjected to adverse claims.” Ohio Nat. Life Assur. Corp. v.

Langkau ex rel. Estate of Langkau, 353 F. App’x 244, 249 (11th Cir. 2009) (quoting

Dunbar v. United States, 502 F.2d 506, 511 (5th Cir. 1974)).


                                           6
      “It is a generally accepted principle that a disinterested stakeholder filing an

action in interpleader may be dismissed from the case, discharged from further

liability, and, in the court’s discretion, awarded attorneys’ fees and costs.” Southtrust

Bank of Fla., N.A. v. Wilson, 971 F. Supp. 539, 542 (M.D. Fla. 1997) (quoting Kurland

v. United States, 919 F. Supp. 419, 421 (M.D. Fla. 1996)) (emphasis added). Thus, a

party seeking interpleader must be free from blame in causing the controversy, and

where it is a wrongdoer, it is not disinterested and cannot receive relief by

interpleader. See Prudential Ins. Co. of Am. v. Hovis, 553 F.3d 258, 263 (3d Cir. 2009).

             2.     Disinterested Stakeholder

      Mr. Aguirre contends Jackson is not a disinterested stakeholder because it

changed policy beneficiaries from Mr. Aguirre as a sole irrevocable beneficiary to Ms.

Heisler’s living trust without Mr. Aguirre’s knowledge or consent. (Doc. 31, pp. 3–4).

Jackson then made a $20,000.00 policy disbursement to the living trust without Mr.

Aguirre’s knowledge or consent. (Id.). In addition, Mr. Aguirre alleges Jackson is not

a disinterested stakeholder because it knew about the existence of competing claims

in 2012—when Ms. Heisler was still alive—and inexplicably delayed in seeking

interpleader relief until years later and after Ms. Heisler died. (Id. at pp. 5–6).

      Interpleader protects “only from the prospect of multiple litigation and does

not automatically immunize a stakeholder from liability.” See Kowalski v. Jackson

Nat. Life Ins. Co., No. 12-60597-CIV, 2013 WL 3308332, at *5 (S.D. Fla. July 1, 2013)

(quoting Graziosi v. MetLife Investors USA Ins. Co., No. 3:11-CV-80 (CAR), 2013 WL

592394, at *4 (M.D. Ga. Feb. 14, 2013)). Thus, a stakeholder may be liable “for
                                      7
diminishing the value of the interpleaded stake simply because of the presence of an

unrelated dispute as to who is its rightful owner” or “liable for its investigation of

ownership of the stake, at least where defects in its investigation can plausibly be

blamed for the existence of the underlying ownership controversy.” Id. (quoting

Hovis, 553 F.3d at 265–66).

      Here, Jackson may not be a disinterested stakeholder because it may be liable

to Mr. Aguirre for changing the policy beneficiary from Mr. Aguirre to the living trust

and making a $20,000.00 policy disbursement without Mr. Aguirre’s knowledge or

consent, thus diminishing the value of the policy. (Doc. 31, pp. 3–4). Based on Mr.

Aguirre’s allegations, Jackson seemingly failed to conduct any investigation

regarding the forgery allegations, failed to inform Mr. Aguirre about the forgery

allegations or competing beneficiary designation, and failed to seek a timely judicial

determination of the policy beneficiary. Indeed, Jackson was on notice of competing

claims to the policy in November 2012 and did not file this action until June 2018.

(Doc. 1). Thus, at this stage of the litigation, Jackson remains an interested party

and interpleader relief is not appropriate.

      Similar to this action, in Hauger v. John Hancock Life Ins. Co., the plaintiff

filed a complaint seeking a declaration that she was the beneficiary of an annuity

policy issued by John Hancock Life Insurance Company (John Hancock). No. 8:07-

CV-1711-T-EAJ, 2008 WL 341432, *1–2 (M.D. Fla. Feb. 5, 2008).            The plaintiff

contended that the owner of the annuity policy, now deceased, properly prepared and

mailed a designation of the plaintiff as the new primary beneficiary of the policy. Id.
                                           8
However, John Hancock failed to admit receipt of the designation and update the

beneficiary designation. Id. John Hancock filed a counterclaim for interpleader and

moved for discharge from the action. Id. The court declined to discharge John

Hancock from liability until certain discovery was conducted as to the receipt of the

change of designation request and failure to update the policy designation. Id. at *5–

7. Similarly, additional discovery is necessary here.

      Due to the remaining questions regarding the competing forgery allegations,

the alleged lack of investigation surrounding those alleged forgeries, and the

subsequent change in beneficiaries and payment made without notice to Mr. Aguirre,

it is premature to discharge Jackson from this action without further discovery.

             3.     Deposit Funds into Court Registry

      Jackson’s request to deposit the policy proceeds into the court’s registry is

unopposed. (See Doc. 33, p. 3). There is no reason why the funds should not be

deposited into the court’s registry. Jackson’s request to deposit the policy proceeds is

granted.

             4.     Attorney’s Fees and Costs

      “In an interpleader action, costs and attorney’s fees are generally awarded, in

the discretion of the court, to the plaintiff who initiates the interpleader as a mere

disinterested stakeholder.” Prudential Ins. Co. of Am. v. Boyd, 781 F.2d 1494, 1497

(11th Cir.1986) (citing Perkins State Bank v. Connolly, 632 F.2d 1306, 1311 (5th Cir.

1980)). However, “there is no right for the stakeholder to recover costs and attorney’s

fees.” Unum Life Ins. Co. of Am. v. Kaleo, No. 6:05-CV-544-Orl-22DAB, 2006 WL
                                       9
1517257, at *2 (M.D. Fla. May 24, 2006) (quoting Life Investors Ins. Co. of Am. v.

Childs, 209 F. Supp. 2d 1255, 1256 (M.D. Ala. 2002)).

      As Jackson’s motion for discharge is denied as premature, so is its request for

attorney’s fees and costs. The denial of the request as premature, however, does not

presume Jackson will be entitled to fees in this case. Notably, one factor courts may

consider in determining if an award of attorney’s fees and costs is appropriate is

whether the stakeholder’s interpleader claim arises out of the normal course of

business of an insurance company. See In re Mandalay Shores Coop. Housing Ass’n,

21 F.3d at 383 (citing cases).     And, courts have also considered whether the

stakeholder was protecting its own self-interest in filing the interpleader action. See

Hauger, 2008 WL 341432, at *4.

      B.     Motion to Dismiss

      Jackson moves to dismiss Mr. Aguirre’s counterclaim because Section 627.423,

Florida Statutes, bars Mr. Aguirre’s claim for damages incurred by Jackson’s

$20,000.00 policy disbursement made to Ms. Heisler’s checking account in November

2012. (Doc. 24, pp. 4–6). In addition, Jackson maintains Mr. Aguirre’s claims are

duplicative and are barred by this interpleader action. (Id. at pp. 6–16). Last,

Jackson asserts Mr. Aguirre has not properly pleaded his claims.

             1.     Florida Statute § 627.423

      Jackson argues Section 627.423, Florida Statutes, bars Mr. Aguirre’s

counterclaim for damages incurred by Jackson’s $20,000.00 policy disbursement

made to Ms. Heisler’s checking account in November 2012. (Doc. 24, pp. 4–6). In
                                       10
response, Mr. Aguirre contends Section 627.423 does not apply to the $20,00,00.00

policy disbursement because Jackson did not act under the policy terms when

changing beneficiaries and making the disbursement without Mr. Aguirre’s

knowledge or consent. (Doc. 32, pp. 7–11)

      Section 627.423, Florida Statutes, states:

             Whenever the proceeds of or payments under a life or
             health insurance policy or annuity contract become
             payable in accordance with the terms of such policy or
             contract, or the exercise of any right or privilege
             thereunder, and the insurer makes payment thereof in
             accordance with the terms of the policy or contract or in
             accordance with any written assignment thereof, the
             person then designated in the policy or contract or by such
             assignment as being entitled thereto shall be entitled to
             receive such proceeds or payments and to give full
             acquittance therefor; and such payments shall fully
             discharge the insurer from all claims under the policy or
             contract unless, before payment is made, the insurer has
             received at its home office written notice by or on behalf of
             some other person that such other person claims to be
             entitled to such payment or some interest in the policy or
             contract.

Thus, an insurer is discharged from any action resulting from its policy payment if:

(1) the payment was made in accordance with the policy terms and, (2) the insurer

did not receive written notice that another person claims to be entitled to the payment

or has some interest in the policy. Id. (emphasis added).

      Mr. Aguirre argues he was the sole irrevocable beneficiary of the policy when

Jackson disbursed $20,000.00 to Ms. Heisler’s checking account in November 2012.

(Doc. 24, pp. 4–6). Under the policy terms, Mr. Aguirre’s signature was required for

any change in beneficiary or disbursement. (See Doc. 15-1, p. 3). Because Mr. Aguirre
                                        11
did not authorize the change of beneficiary from himself to Ms. Heisler’s living trust,

the $20,000.00 disbursement was not made under the terms of the policy. In addition,

due to Ms. Heisler’s completing notarized affidavits, Jackson was on notice there were

competing interests in the policy.

      As Mr. Aguirre contends, Schwartz v. Guardian Life Ins. Co. of Am., 73 So. 3d

798 (Fla. 4th DCA 2011) and Fortis Benefits Ins. Co. v. Pinkley, 926 So. 2d 981 (Ala.

2005) are inapplicable to this action because they address situations where the

insurer relied on a forged beneficiary designation—not on forgery allegations to

disregard a beneficiary designation.     (Doc. 32, pp. 8–10).     In addition, Fortis

contemplates a situation where there is no reason to question the authenticity or

validity of the document. 926 So. 2d at 989 (“[W]here an insurer in good faith pays

life-insurance benefits in reliance on a forged change-of-beneficiary request form,

which appears regular in all respects, the insurer is fully discharged from all claims

under the policy or contract.”) (emphasis added) (internal quotation omitted). That

is not the case here.

      Taking Mr. Aguirre’s allegations as true, Jackson issued a policy payment of

$20,000.00 to Ms. Heisler’s checking account contrary to the terms of policy and Mr.

Aguirre’s interest in the policy. Thus, Section 627.423, Florida Statutes, does not

require dismissal of Mr. Aguirre’s counterclaim.

             2.     Interpleader Allegations Do Not Bar Counterclaim

      Although a counterclaim may be disfavored in interpleader actions, that is only

the case when the interpleader action is deemed maintainable. See Harris Corp. v.
                                         12
Dunn, No. 6:05-CV-1388-ORL-19DAB, 2006 WL 2691541, at *11 (M.D. Fla. Aug. 25,

2006), report and recommendation adopted, No. 6:05-CV-1388-ORL-19DAB, 2006 WL

2787853 (M.D. Fla. Sept. 19, 2006); see also Nat’l Life Ins. Co. v. Alembik-Eisner, 582

F. Supp. 2d 1362, 1369 (N.D. Ga. Sept. 12, 2008) (noting that “the mere filing of the

interpleader action does not immunize the insurer from state law counterclaims filed

by a claimant”) (internal quotation omitted).        “[T]he decision to discharge a

stakeholder and thus reject those claims against it depends instead on whether the

[claims] are independent of the reason for the filing of the interpleader action.”

Graziosi v. MetLife Investors USA Ins. Co., No. 3:11-CV-80(CAR), 2013 WL 592394,

at *4 (M.D. Ga. Feb. 14, 2013) (internal quotation, citation, and footnote omitted); see

also Lee v. W. Coast Life Ins. Co., 688 F.3d 1004, 1011 (9th Cir. 2012) (observing that

“where the stakeholder may be independently liable to one or more claimants,

interpleader does not shield the stakeholder from tort liability, nor from liability in

excess of the stake”).

      “It is generally recognized that interpleader developed in equity and is

governed by equitable principles.” Lee, 688 F.3d at 1012 (internal quotation marks

and citations omitted). The United States Court of Appeals for the Third Circuit has

observed:

             [W]here a stakeholder is blameless with respect to the
             existence of the ownership controversy, the bringing of an
             interpleader action protects it from liability to the
             claimants both for further claims to the stake and for any
             claims directly relating to its failure to resolve that
             controversy. That does not mean, for instance, that a
             stakeholder is free from liability for diminishing the value
                                          13
             of the interpleaded stake simply because of the presence of
             an unrelated dispute as to who is its rightful owner. Our
             decision here is even potentially consistent with holding a
             stakeholder liable for its investigation of ownership of the
             stake, at least where defects in its investigation can
             plausibly be blamed for the existence of the underlying
             ownership controversy.

Hovis, 553 F.3d at 265–66 (citations and footnote omitted).

      The United States Court of Appeals for the Ninth Circuit concluded an

interpleader action did not bar a claim that the stakeholder’s actions caused the

controversy. Lee, 688 F.3d at 1012-13. The court observed “interpleader was not

intended to extinguish independent tort claims, nor intended to relieve the

stakeholder from liability in excess of the stake.” Id. at 1012. The Ninth Circuit

observed:

             The district court’s holding to the contrary threatens to
             convert the interpleader action into a species of get-out-of-
             jail-free card, a device that would shield tortfeasors from
             liability for their negligent mistakes and limit their total
             financial exposure to the value of the stake. As the
             Supreme Court explained ..., this was never the intention
             of the interpleader remedy.

Id. “[A] stakeholder whose alleged tort caused the controversy is not absolved of

liability by filing an interpleader action.” Id. at 1014. Here, as explained supra,

interpleader is premature.    Accordingly, dismissal of Mr. Aguirre’s counterclaim

simply because a counterclaim is disfavored in interpleader actions is not warranted.

             3.    Counterclaim’s Causes of Action Are Sufficiently Pleaded

      In considering a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), the

court’s analysis is generally limited to the four corners of the counterclaim and any
                                           14
attached exhibits. See Grossman v. Nationsbank, 225 F.3d 1228, 1231 (11th Cir.

2000). The court must accept the non-moving party’s well-pleaded facts as true and

construe them in the light most favorable to that party. Caravello v. Am. Airlines,

Inc., 315 F. Supp. 2d 1346, 1348 (S.D. Fla. 2004) (citing United States v. Pemco

Aeroplex, Inc., 195 F.3d 1234, 1236 (11th Cir. 1999) (en banc)).

      To survive a motion to dismiss, the counterclaim must contain factual

allegations that are “enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “When there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009).    The issue is not whether the plaintiff will ultimately prevail, but

“whether the [plaintiff] is entitled to offer evidence to support the claims.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes,

416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468 U.S.

183 (1984)).

      Mr. Aguirre pleads claims for breach of contract (count one), tortious

interference with an expectancy (count two), and breach of a fiduciary duty. (Doc.

15). The elements for breach of contract are the existence of a contract, a breach of

the contract, and damages resulting from the breach. Rollins, Inc. v. Butland, 951

So. 2d 860, 876 (Fla. 2d DCA 2006). The elements for tortious interference with an

expectancy claim are the existence of an expectancy, intentional interference with the

expectancy through tortious conduct, causation, and damages. Whalen v. Prosser,
                                       15
719 So. 2d 2, 5 (Fla. 2d DCA 1998). The elements for breach of a fiduciary duty are

the existence of a fiduciary duty, a breach of that duty, and damages proximately

caused by that breach. Rocco v. Glenn, Rasmussen, Fogarty & Hooker, P.A.¸32 So. 3d

111, 116 n.2 (Fla. 2d DCA 2009). Even if a plaintiff cannot prove actual damages, a

defendant may be liable for nominal damages when a fiduciary duty is breached. Id.

       Here, Mr. Aguirre’s allegations, viewed in the light most favorable to him,

properly state claims for the three causes of action alleged against Jackson. Because

Mr. Aguirre’s allegations are sufficient, Jackson’s motion to dismiss Mr. Aguirre’s

counterclaim is denied.

III.   CONCLUSION

       Considering the foregoing, it is ORDERED that:

       1.    Jackson’s Motion for Order of Interpleader (Doc. 25) is GRANTED IN

             PART AND DENIED IN PART:

             a.    Jackson’s request to be dismissed from this interpleader action is

                   DENIED without prejudice;

             b.    Jackson’s request to deposit the subject policy proceeds in the

                   court’s registry is GRANTED; and

             c.    Jackson’s request for attorney’s fees and costs is DENIED

                   without prejudice.

       2.    Jackson’s Motion to Dismiss Counterclaim (Doc. 24) is DENIED and

             Jackson has until May 8, 2009 to file its answer.


                                         16
3.   No later than May 10, 2019, the parties must discuss the deadlines in

     this case. If the parties seek to extend any case deadlines, they must

     request relief no later than May 17, 2019, preferably by joint motion.

ENTERED in Tampa, Florida on April 24, 2019.




                                 17
